DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gmirya et al. (US Pat No 10,746,284 B2). Gmirya discloses a lubrication system (fig. 2) for a transmission assembly comprising: 
Re claim 1, a primary reservoir (40); at least one primary jet (54); a primary circulating system (55,78,97) fluidly coupling the primary reservoir and the at least one primary jet; a secondary reservoir (48) fluidly coupled to the primary reservoir; at least one secondary jet (62); a secondary circulating system (64,104) fluidly coupling the primary reservoir and the at least one secondary jet, the secondary circulating system having an operational condition (condition shown in fig. 4) and a non- operational condition (condition shown in fig. 2); and a processing device (col 5 ln 8-9: controller) configured to operate the secondary circulating system in the operational condition or the non-operational condition in response to an operating condition of the primary circulating system (col 5 ln 8-9 describes the processing device opening or closing valve to operate the secondary circulating system, the 
Re claim 2, further comprising a housing (fig. 1 shows a gearbox housing of 30), wherein the at least one primary jet and the at least one secondary jet are positioned within an interior of the housing (fig. 1-2).
Re claim 3, wherein the secondary reservoir is positioned within the interior of the housing (fig. 1-2).
Re claim 4, wherein the secondary reservoir is positioned vertically above the primary reservoir such that lubricant in the secondary reservoir falls into the primary reservoir (lubrication in 48 travels along 64 then fall back to 40).
Re claim 5, wherein the primary circulating system further comprises a primary pump (80) for delivering lubricant from the primary reservoir to the at least one primary jet.
Re claim 14, wherein the transmission assembly is a gearbox (fig. 1-2).
Re claim 15, wherein the gearbox is a main power transmission gearbox of a rotary-wing aircraft (fig. 1).
Gmirya does not clearly disclose:
Re claim 1: a processing device having processor logic.
Examiner takes Official Notice that it is known in the art for a controller to have processor logic therein. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a controller with a processor logic to be able to program specific instructions into the device for normal operation. 

s 1, 2, 5, 6, 10-15, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goujet (US Pub No 2016/0123456 A1) in view of Parnin (US Pub No 2016/0376949 A1). Goujet discloses a lubrication system (fig. 2) for a transmission assembly comprising: 
Re claim 1, a primary reservoir (2); at least one primary jet (14); a primary circulating system (10; conduits upstream of 14) fluidly coupling the primary reservoir and the at least one primary jet; a secondary reservoir (37) fluidly coupled to the primary reservoir; at least one secondary jet (34); a secondary circulating system (30; conduits upstream of 34) fluidly coupling the primary reservoir and the at least one secondary jet, the secondary circulating system having an operational condition and a non-operational condition (par 0114: operational when in an emergency scenario and non-operational when not in an emergency scenario); and a processing device (par 0114 describes valve 35 being opened under particular situation, the mechanism for opening/closing the valve 35 is construed as the processing device) configured to operate the secondary circulating system in the operational condition or the non-operational condition in response to an operating condition of the primary circulating system (par 0114 describes contingent operational condition of pressure in the primary circulating system).
Re claim 2, further comprising a housing (2), wherein the at least one primary jet and the at least one secondary jet are positioned within an interior of the housing (fig. 2).
Re claim 5, wherein the primary circulating system further comprises a primary pump (11) for delivering lubricant from the primary reservoir to the at least one primary jet.
Re claim 6, 
Re claim 21, wherein the operating condition of the primary circulating system is based on a sensed pressure within the primary circulating system (pressure sensed from 12), and the processing device is configured to determine whether the lubrication system is in a normal operating condition or an abnormal operating condition based on the sensed pressure (par 0114).
Re claim 10, wherein when the lubrication system is in the normal operating condition, the secondary circulating system is in the non-operational condition, and when the lubrication system is in the abnormal operating condition the second circulating system is in the operational condition (par 0114 describes valve 35 being opened so that lubricant flows through the secondary circulating system when there is an abnormal condition in the primary circulating system).
Re claim 11, wherein when the lubrication system is in the normal operating condition, the primary circulating system delivers lubricant from the primary reservoir to the at least one primary jet and the -7-secondary circulating system is in the non-operational condition and does not provide lubricant to the at least one secondary jet (par 0114 describes valve 35 being opened so that lubricant flows through the secondary circulating system when there is an abnormal condition in the primary circulating system; this is indicative of the second circulating system not delivering lubricant when the primary circulating system is operating normally).
Re claim 12, 
Re claim 13, wherein when the lubrication system is in the abnormal operating condition, the secondary circulating system further delivers lubricant from the primary reservoir to the secondary reservoir (lubricant flows from 2 to 37 via 21) and the secondary reservoir provides the lubricant to the primary reservoir at a rate which is substantially the same as a rate at which lubricant flows through the at least one secondary jet in the secondary circulating system (lubricant flows from 37 to 2 via 34, which is the secondary jet).
Re claim 14, wherein the transmission assembly is a gearbox (3 is described is as a mechanical system with rotary elements 5).
Re claim 15, wherein the gearbox is a main power transmission gearbox of a rotary-wing aircraft (par 0003).
Re claim 22, wherein when the secondary circulating system is in the operational condition lubricant from the primary reservoir is provided to at least one -5-secondary jet and when the secondary circulating system is in the non-operational condition lubricant is not provided to the at least one secondary jet (par 0114 describes valve 35 being opened so that lubricant flows through the secondary circulating system when it is in the operational condition; this is indicative of the second circulating system not delivering lubricant when it is in the non-operational condition).
Goujet does not clearly disclose:
Re claim 1: the processing device having processor logic.
However, Parnin teaches a lubrication assembly (title) comprising:
Re claim 1: the processing device (124) having processor logic (136,140).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a device with a processor logic, as taught by Parnin, to be able to program specific instructions into the device for normal operation. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goujet (US Pub No 2016/0123456 A1) in view of Parnin (US Pub No 2016/0376949 A1) and Louis (US Pub NO 2016/0363208 A1). Goujet discloses the lubrication system (as cited above), but does not disclose:
Re claim 7, wherein the secondary circulating system further comprising a pressure regulating valve located within the second conduit, upstream from the secondary reservoir.
However, Louis teaches a lubrication system (fig. 1):
Re claim 7, wherein the secondary circulating system (30) further comprising a pressure regulating valve (63) located within the second conduit, upstream from the secondary reservoir (50).
Regarding claim 7, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a valve upstream of the secondary reservoir, as taught by Louis, to prevent undesired backflow.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-15, 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.